Citation Nr: 1755493	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-11 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and/or asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for more than nine years, including verified periods from May to September 2002; March 2004 to February 2005; September 2005 to June 2006; and August 2007 to January 2008, including service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for COPD, claimed as asthma.  

The Veteran testified at a videoconference hearing before the undersigned in September 2016, and a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran originally contended that he had asthma, which was due to service.  See the September 2010 report of contact.  In an April 2011 VA examination (through QTC Medical Services), however, the examiner found that that Veteran did not have asthma, but did have mild COPD.  The Veteran asserts that he has been treated in service for relevant symptoms since 1998, and that COPD and/or asthma was diagnosed a month after he returned from service in Iraq.  See the March 2012 statement, July 2014 VA Form 9, September 2016 Board hearing transcript.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012). 

As discussed above, the Veteran was afforded a VA examination in April 2011.  The examiner indicated that the Veteran did not have a current diagnosis of asthma, but did have a diagnosis of mild COPD.  No opinion on the etiology of the COPD was provided.  The Board therefore finds that remand is necessary for an addendum medical opinion. 

In addition, the Veteran testified in the Board hearing that he was diagnosed with asthma at the Yuba City VA clinic in April 2016.  He stated that he thought that there was also a medical opinion given during that visit, but he was not sure whether it was written down.  The most current VA treatment records currently associated with the claims file are dated in January 2014.  As such, any outstanding pertinent VA clinical records should be associated with the claims file.  VA has a duty to seek these records.  38 U.S.C. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from January 2014 to present, to include April 2016 records from the VA clinic in Yuba City.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the VA examiner who conducted the April 2011 VA examination (or if they are no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

For each diagnosed respiratory disorder present during the pendency of the Veteran's appeal, to include COPD and/or asthma, the examiner should state whether it as least as likely as not (50 percent probability or greater) that the disorder arose during the Veteran's active military service or was otherwise related to his service.

In addition to considering the April 2011 examination report, the examiner should also specifically consider and discuss:

a. Service treatment records (STRs) dated between May 1998 and January 2008 showing treatment for symptoms of difficulty breathing, chest pain, cold, sinusitis, and/or allergies;  

b. The February 2008 Beale Air Force Base (AFB) treatment record indicating that the Veteran complained of frequent difficulty breathing and seasonal allergies, and was diagnosed with dyspnea and prescribed Proventil;

c. The March 2008 Travis AFB Pulmonary Function Report; and

d. If found, the April 2016 VA treatment record showing a diagnosis of asthma.

The examiner should give the reasons for the opinion(s) given and support the reasons with accurate facts.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion(s), the RO/AMC should schedule the Veteran for such examination. 

3.  After completing the above development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




